Title: New York Assembly. Report on the Petition of Isaac Gouverneur, Junior, [14 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 14, 1787]
Mr. Hamilton, from the Committee to whom was referred the petition of Isaac Gouverneur, junior, praying a divorce, reported, that it is the opinion of the Committee, that some general provision ought to be made for granting relief in cases of Adultry; that the Committee have prepared the draft of a bill for that purpose, and have directed him to move for leave to bring in the same.
Ordered, That leave be given accordingly.
Mr. Hamilton, according to leave brought in the said bill entitled, An act directing a mode of Trial, and allowing of Divorces in cases of Adultry; which was read the first time, and ordered a second reading.
